The opinion of the court was delivered by
Isham, J.
The plaintiff having obtained judgment against Mr. .Crossman, the principal debtor, the question now arises, was the trustee, at the time of the service of this writ, indebted to Cross-man, the principal debtor, or to Joseph S. Holden, the claimant.
We learn from the case that Campbell, the trustee, in 1849; executed'his note for the sum of $50, to Holden, the present claimant, payable in two years, which is still due.
In 1850, Mr. Holden agreed to transfer the note to Mr. Cross-man, the principal debtor, for shingles, which Crossman had contracted to make for him. If the shingles had been made, or the *301note actually transferred, Campbell would have been indebted to Crossman on that note, and the plaintiff would have been entitled to judgment against him, as trustee. The note, however, has never been actually transferred or delivered to Crossman, but has always remained and still remains in the hands of this claimant, and Cross-man has refused to make the shingles or perform the contract, for which the note was to be transferred to him. As between Cross-man and Holden, it is evident Crossman has no claim to the note. The property in the note never passed from Holden, neither is he under any obligation to transfer it to Crossman, from any contract existing between them.
It is insisted, however, by the plaintiff, that he has a right as against this claimant, to treat this note as the property of Cross-man, and that this claimant is estopped to deny this right of the' plaintiff, or to set up a title or claim to the note in contravention of that right; and it is urged that estoppel arises from representations made by Holden, the claimant, in relation to the right of Crossman to the note.
We learn from the case that Mr. Holden, the payee of the note,, after the contract for the shingles was made, and while'the note was in his possession, represented to one Franklin Riggs, who made enquiries with a view to secure the plaintiff’s debt, but of which Mr. Holden was ignorant, that he had let Crossman have the note against Campbell, in payment for shingles, which he had hired him to make, and that he did not know what Crossman had done with the note — whether he had put it off or not; and that on these representations this suit was commenced,
It is very true, “ that no one shall be allowed to interpose a “ claim or right, or to avoid any liability, at variance with his pve- “ vious conduct and declarations, where another has acted upon the “ faith of such conduct and declarations, and an injury will result “ from allowing those acts or declarations to be retracted.”
To give that effect, however, to such declarations, it should appear, that they were made with a fraudulent design, or at least with an intent to induce a line of conduct which the party would not otherwise have taken, and that in reliance upon those declarations, that line of conduct was pursued. There is nothing in the case to show that these declarations were made under such circumstances, or that Holden, the claimant, knew or suspected that the *302person making the enquiry had any interest in the statements made, or that in reliance upon them, any line of conduct would be pursued. In truth, the facts in the case were such that these representations might be made in all sincerity and honesty. It was true in fact, that a contract for shingles was made, and that when the shingles were made, Crossman was to have this note. A definite bargain to that effect was consummated, and the making of the shingles under that contract was in progress. In speaking of this matter, and the rights of Crossman under the contract, Holden used language as if the contract had been perfected. Regarding it as certain in its fulfilment, and not anticipating the obcurrence of any event to prevent the performance, he spoke of the note as belonging to Crossman, and as being ignorant of what disposition he designed to make of it. These representations in regard to the note were such as he expected would soon exist in fact, and which would probably have occurred, but for the service of this process.
The principle is well settled, that a party is not bound or estopped by an admission or statement, when made in good faith, or under a mistaken impression of its nature or extent in fact. Whitaker v. Williams, 20 Conn. 98. 2 Smith’s Lead. Cas. 564. To bind this claimant by those statements, and estop him from setting up his title and claim to the note, it must appear affirmatively in the case, that they were made to induce some act on the part of this plaintiff, and that the plaintiff has acted in reliance upon those representations, which, if permitted to be disproved, will operate as a fraud and injury to him. The case is entirely destitute of those considerations which are necessary to estop the claimant from claiming his right to the note.
The result is, that the judgment of the County Court must be affirmed.